DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (EP 2,700,513) and further in view of Mirtain (US 3,786,851).  
As best depicted in Figure 1, Yukawa is directed to a tire construction comprising a runflat insert 10 (claimed reinforcing rubber layer), plurality of belt layers 7 (claimed inclined belt), and an innerliner 11a, wherein said insert is exposed to a tire cavity in a region radially inward of an axially outer end of innerliner 11a.  Yukawa further teaches that an overlapped region Y1 between said belt layers and said runflat insert can be as small as 5 mm (Paragraph 28).  It is emphasized that an overlapped region of 5 mm represents an end point of the general range taught by Yukawa.  In such an instance, an overlapped region Y3 similarly exists between said runflat insert and said innerliner 11a.  More particularly, region Y3 ranges between 5 mm and 15 mm (Paragraph 32).  One of ordinary skill in the art at the time of the invention would have found it obvious to form a tire that satisfies the claimed arrangement (in relation to the innerliner and the belt layers) given that distance Y3 can be up to 10 mm greater than distance Y1 (when Y1 is equal to 5 mm, as taught by Yukawa).

Regarding claim 2, Figure 1 depicts an innerliner end that is significantly radially beyond a height equal to 0.7 times a tire section height.
With respect to claims 3 and 5, given Y1=5 mm, an overall width of the innerliner would be equal to an overall width of the belt layers, at a minimum.
As to claims 4 and 6-8, the claimed gauge is present at a height below a maximum width of the insert (as well as a height above said width) and thus, an end of innerliner 11a is in fact radially outward of a location that corresponds with the claimed gauge.
Regarding claim 9, ends of the band ply can be wider than ends of the underlying inclined belt layer, as evidenced by Mirtain.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the overlapping widths of respective layers, width Y1 is expressly disclosed as having a minimum value of 5 mm (Paragraph 28).  This width corresponds with an overlapped region between the inclined belt layer and an end of the runflat reinforcing layer 10.  Additionally, when Y1=5 mm, an overlapped region Y3 between an innerliner end and an end of the runflat reinforcing layer is between 5 mm and 15 mm (Paragraph 32).  Thus, when Y1=5 mm, every single distance disclosed for Y3 (absent the lower end point of 5 mm) would satisfy the claimed invention.  It is emphasized that there is no picking and choosing- when Y1= 5 mm, Y3 varies between 5 mm and 15 mm and thus, essentially every disclosed arrangement, when Y1=5 mm, would result in an axial arrangement as required by the claimed invention.
Lastly, a fair reading of Yukawa does not suggest the exclusive of use of band plies having a width equal to that of the underlying belt structure.  For example, the language “substantially covers” does not exclude embodiments in which the band ply extends axially beyond a belt assembly.  As evidenced by Mirtain, it is well known and conventional to include band layers that are wider or narrower than an underlying belt assembly and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 10, 2022